DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see paras. 3-7 on page 4 and paras. 1-2 on page 5 of Applicant Arguments/Remarks, filed April 29th, 2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejections for claims 1-13 and 15-18 has been withdrawn. 
It is noted where the Yan reference does not teach or suggest “obtaining news content currently read by the user” and “obtaining a chat corpus corresponding to the news content currently read by the user.” Moreover, Yan teaches that the input information may be voice or text information, see para. 6 of detailed description on pg. 5; however, the input information is not the same to the Van reference where the input information may be information directly inputted by the user of through usage such as, content currently being viewed and read by the user. 

Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 is allowable for disclosing a news interaction method, comprising:
obtaining input information input by a user upon reading current news content;
obtaining parsing information of the input information based on the current news content, wherein the parsing information includes intent information of the input information;
distributing the input information to at least one news interactive service subsystem according to the intent information of the input information, and receiving a return result returned by the at least one news interactive service subsystem; and
selecting a display result from the return result according to a preset policy, and
providing the display result obtained by selection to the user, wherein the news interactive service subsystem comprises a news chat service subsystem, wherein the method further comprises the following processing implemented by the news chat service subsystem:
obtaining news content currently read by the user;
obtaining a chat corpus corresponding to the news content currently read by the user, wherein the chat corpus includes at least one of user's comments or forum posts corresponding to the news content currently read by the user;
taking the chat corpus and the input information as an input of a chat reply model, and
taking an output result of the chat reply model as the return result for the input information, and
wherein the chat reply model is obtained by pre-training with the chat corpus and its corresponding chat context information as an input and with the chat context information corresponding to each chat corpus as an output.


Van Os et al. (U.S. Patent No. 9,338,493 B2) herein after Van teaches a news
interaction method, where it obtains input information input by a user upon reading current news content (Lines 32-39 on column 29, input by the user may be received when viewing content on the television, current news content interpreted as current media available where it is informative, interpretation of input information is any information directly inputted and/or gathered from usage information); obtains parsing information of the input information based on the current news content, wherein the parsing information includes intent information of the input information (Lines 26-33 on column 30, content currently shown can be used to interpretations of speech input further resolving ambiguous user queries by construing meaning/interpretation is in itself parsing the input query by the user; furthermore, the user intent can be determined from the speech input based on the content displayed, lines 40-51 on column 29); distributes the input information to at least one news interactive service subsystem according to the intent information of the input information, and receiving a return result returned by the at least one news interactive service subsystem (Lines 9-26 on column 32, Processor 3406 behaving as the virtual assistant, a subsystem in the overall system as seen on figure 34, receives the input information along with an intent and returns an appropriate result for the specified query; modifying any of the systems or processes discussed herein according to the concepts described in relation to any other system or process discussed, lines 46-54 on column 52 applicable to all claim citations in view of Van); selects a display result from the return result according to a preset policy, and providing the display result obtained by selection to the user (Lines 6-14 on column 33, various types of media content can be provided as results from the virtual assistant query; furthermore, depending on the query and the associated intent, different configurations on how the results are presented are demonstrated i.e. selections, answers, menus, and more shown on figures 8-9, 22, and 28A as example).
	However, it does not teach a news chat service subsystem where it implements various limitations such as obtaining news content currently read by the user; obtaining a chat corpus corresponding to the news content currently read by the user, wherein the chat corpus includes at least one of user's comments or forum posts corresponding to the news content currently read by the user; taking the chat corpus and the input information as an input of a chat reply model, and taking an output result of the chat reply model as the return result for the input information. Specifically, the news chat service subsystem obtaining the news content currently being read by the user and implementing the various limitations of obtaining and taking are not discussed within the teachings of Van. 

Yan (WO 2017/041370 A1) teaches a method and system to provide a human
machine chat method based on artificial intelligence (Lines 1-3 on paragraph 3 of the Summary of the Invention) with a traditional human-machine chat system in paragraph 9 of the detailed description; the current topic information of the user can be obtained, so that the subsequent chat service module can chat with the chat message, see paragraph 9 on page 5. The problem is guided. It obtains a chat corpora of the input information where it is text information (Lines 1-2 on paragraph 13 of Detailed Description) i.e. may be news content; a chat corpus is obtained through the chat phrases and querying the chat corpus to generate a plurality of chat corpus sentences of the text information where it is not limited to posting-replying in the forum data, blog-reply, and question-answers (Lines 1-5 on paragraph 13 of Detailed Description); Sentences of the chat corpus and the input information may be similar based on the deep neural network training, and by inputting the information, The learning model classifies multiple chat corpora sentences. The similarity between the input information and the sentences of the plurality of chat corpora may be a literal similarity between the input information and the sentence of the chat corpus, or may be similar to the input information and the chat corpus based on the deep neural network training, see paragraph 3 on page 6. The search-based chat module may generate a candidate reply for the input through a learning order model where the rich knowledge chat module may generate candidate responses according to the input information as well, a person of ordinary skill in the art would recognize that such models and deep neural networks are obtained by pre-training.
	However, the input information where it is interpreted as direct input or through usage information does not adequately fit where it is the content currently being read by the user as the input information for Yan is vocal or text information directly inputted by the user, and the chatting function is more so directed to direct input and sentiment by the user rather than content currently being read by the user. Due to the failure to teach or suggest the limitations of obtaining and taking; furthermore, where the input information does not teach or suggest the content currently being read by the user; a combination of Van (above) in view of Yan would suggest that the obtaining of the chat corpus would be done on the direct input and sentiment of the user rather than the news content currently read by the user. 


Wu (US Pub. No 2020/0036659 A1) discloses a method and apparatus for providing
news recommendation in automated chatting. A first message may be obtained in a chat flow. Recommended news may be determined based at least on the first message, a user preference list including sentiment labels, and a news dataset including sentiment labels. At least one of title, summarization and content of the recommended news may be provided based on the first message, see abstract. 
	However, obtaining the news content currently read by the user is not taught, as the chatbox performs specifically on input by the user; furthermore, the corpora collected does not include at least one a user’s comment or forum post. Specifically, para. 55 teaches When obtaining a message “What's new today?” from the user, the chatbot may know that the user intends to obtain a news recommendation, and may determine recommended news accordingly. The chatbot may provide the user with a title of the recommended news “Texas elector quits, says pledge binding and Trump ‘not biblically qualified’”. Then, the user asks “Who?”, and the chatbot provides an answer “Art Sisneros”. When the user asks “How many electors are there in Texas?”, the chatbot provides an answer “38 electors in Texas”. The user further inputs a message “Just give me a summarization”, and the chatbot provides a summarization of the recommended news to the user. When the user inputs a message “I see. Another one”, the chatbot may know that the user intends to switch to another news recommendation, and thus may provide a title of other recommended news “California targets dairy cows to combat global warming”. Furthermore, figure 8 and para. 95 teaches the recommending of news where it includes news documents to be crawled from news sources on the network and they may include comments from viewers to the news but not specific to the user.

Bostick et al. (US Pub. No. 2017/0300823 A1) hereinafter Bostick, teaches One or
more processor to receives content over distributed network media sources and isolated content, authored by one or more users of the plurality of users, in which the content and isolated content are directed to a plurality of topics. The content and isolated content are parsed into content segments and aggregated based on topics to which the content segments are directed, and users authoring the content segments are identified, the aggregated content segments forming at least part of a discussion thread. One or more processors determine a probability that the discussion thread is complete, based on a set of user behavioral pattern metrics generated by analysis of historical content, and one or more processors, in response to the discussion thread being substantially complete and exceeding a probability threshold, determines the discussion thread, including the content and the isolated content to be ready for a contextual relationship analysis, see abstract.
	However, it does not specifically teach obtaining news content currently read by the user, and obtaining corpus for the news content currently being read to include at least one of a user’s comment or forum post. Specifically, Bostick teaches a method and system that determines if a thread is complete and this may be from one or more users i.e. not news content currently read by the user. These methods are acquired from communication sources such as text messages, audio messages, posted images, and posted video clips (that may include audio). Communication platforms may include sources of short messaging service (SMS) text, email, postings on forums, blogs, as well as online chat and discussion sites and applications. Content may also be included from accessible isolated sources, such as personal log files, electronic diaries, calendars, and personal memos. Isolated content may be related to content posted on social network platforms but lack the clear connection to other content topics, users, and time sequences that may accompany social network content, see para. 17.

Husain et al. (US Pub. No. 2017/0308583 A1) hereinafter Husain teaches a method
includes receiving, from a user of an online social network, a text query comprising one or more n-grams inputted by the user. The method also includes identifying a first set of candidate keyword phrases matching the one or more n-grams of the text query, where each candidate keyword phrase in the first set includes one or more n-grams extracted from content associated with a third-party content object interacted with by the user. The method also includes calculating a rank for each of the identified candidate keyword phrases based at least in part on a social-interaction history of the user and sending, to the user in response to the user inputting the one or more n-grams of the text query, one or more suggested queries, where at least one of the suggested queries includes one of the identified candidate keyword phrases.
	However, it does not specifically teach obtaining news content currently read by the user, and obtaining corpus for the news content currently being read to include at least one of a user’s comment or forum post. Moreover, the input is direct from the user as through text as seen by element 410  on figure 5. Furthermore, the news chat interaction comes from the user interacting with the various posts by leaving comments or likes, see para. 64. Where the recommending service comes from algorithms taking into account trends and history of the user to provide relevant posts and searches to the user according to keywords of the user’s input, see para. 58 and 69, i.e. not content currently read by the user not obtaining a chat corpus containing at least one of the user’s comment or forum posts. 

Kohlschuetter et al. (US Pub. No. 2018/0349472 A1) hereinafter Kohl teaches
Systems and processes for operating an intelligent automated assistant to provide query suggestions are provided. In accordance with one or more examples, a method includes, at an electronic device with one or more processors and memory: while displaying an input document comprising unstructured natural language information, receiving a user input initiating a search. The method also include in response to receiving the user input, initiating a query based on the input document. The query accesses a repository of candidate query suggestions related to one or more topics present in the unstructured natural language information. The method further includes receiving, from the repository, one or more query suggestions; and providing the one or more query suggestions to the user, see abstract.
	However, it does not teach where obtaining the chat corpus of the current news content read by the user includes at least one of a user’s comment or forum posts. There is a virtual assistant subsystem which performs query suggestions and has a chatting function from inputs received by the user; furthermore, this may be seen in figure 8 and figures 14A-14D with the method. Specifically, Kohl teaches The input document may be a document that the user is reading or listening. In some examples, the input document includes a text document, a webpage, a message, an email, or a hyperlink to a document. In some examples, the user input initiates a search for a document that is topically similar to the input document, see para. 324. Moreover, tokens representing the input document are generated where it may be boilerplate text such as comments, navigational elements, tables, references, or the like. However, aspect of the present technology is the gathering and use of data available from various sources (e.g., the input document such as an article the user is reading) to improve the delivery to users of invitational content or any other content that may be of interest to them (e.g., providing query suggestions), see para. 361, and not necessarily having a chat function for the user regarding the content currently read by the user but rather to improve the delivery to users of invitational content or documents that may be of interest. 

Claims 2-13 and 15-16 are allowable as they are dependent on claim 1.

Claim 17 is allowable as it is directed to a system corresponding to method claim 1. 

Claim 18 is allowable as it is directed to a non-transitory storage medium comprising
computer-executable instructions corresponding to method claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.A./Examiner, Art Unit 2655    
                                                                                                                                                                                                    /ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655